DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,290,658. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the application claims and the patent claims. 
Instant Application No. 17/672,357
US Patent 11,290,658
Claim 1

A method for adjusting an exposure parameter of an imaging system, the method comprising: 

identifying a first exposure level of the imaging system; 

capturing a first multi-modal image of a scene via the imaging system at the first exposure level, the first multi-modal image of the scene comprising a plurality of raw image frames corresponding to a plurality of image channels; 



computing a first gradient for the first multi-modal image based on the plurality of the raw image frames; 

computing a second exposure level based on the first gradient; and 

capturing a second multi-modal image of the scene based on the second exposure level, wherein a second gradient of the second multi-modal image is greater than the first gradient for the first multi-modal image.

Claim 1

A method for adjusting an exposure parameter of an imaging device, the method comprising: 

identifying a first exposure level of the imaging device; 

capturing a first image of a scene via the imaging device at the first exposure level, the first image of the scene comprising a plurality of polarization images corresponding to different degrees and angles of polarization, each of the polarization images comprising a plurality of color channels; 

computing a gradient for the first image based on the plurality of the polarization images; 


computing a second exposure level based on the gradient; and 

capturing a second image of the scene based on the second exposure level, wherein the gradient of the second image is greater than a gradient for the first image.
Claim 2

The method of claim 1, wherein the plurality of image channels includes a plurality of color channels.
Part of claim 1, lines 4-9

“…the first image of the scene comprising a plurality of polarization images corresponding to different degrees and angles of polarization, each of the polarization images comprising a plurality of color channels…”

Claim 3

The method of claim 2, wherein the plurality of image channels includes a plurality of color polarization channels associated with different angles of linear polarization.
Part of claim 1, lines 4-9

“…the first image of the scene comprising a plurality of polarization images corresponding to different degrees and angles of polarization, each of the polarization images comprising a plurality of color channels…”

Claim 4

The method of claim 3, wherein the plurality of image channels includes a plurality of non-polarization channels.
Claim 6

The method of claim 1, wherein the first image of the scene further comprises a non-polarized image, the method further comprising: computing a gradient for the first pixel of the first image based on the non-polarized image, wherein the plurality of gradients for the first pixel includes the gradient computed based on the non-polarized image.
Claim 6

A method for adjusting an exposure parameter of an imaging system, the method comprising: 

identifying a first exposure level of the imaging system; 

capturing a first multi-modal image of a scene via the imaging system at the first exposure level, the first multi-modal image of the scene comprising a plurality of raw image frames corresponding to a plurality of image channels; 



computing a first gradient for a first pixel of the first multi-modal image for each of the plurality of image channels, and outputting a plurality of first gradients for the first pixel; 


selecting a maximum first gradient of the plurality of first gradients for the first pixel; 

computing a first total gradient score for the first multi-modal image based on the maximum first gradient for the first pixel; 

computing a second exposure level based on the first total gradient score; and 

capturing a second multi-modal image of the scene based on the second exposure level, wherein a second total gradient score for the second multi-modal image is greater than the first total gradient score for the first multi-modal image.

Claim 12

A method for adjusting an exposure parameter of an imaging device, the method comprising: 

identifying a first exposure level of the imaging device; 

capturing a first image of a scene via the imaging device at the first exposure level, the first image of the scene comprising a plurality of polarization images corresponding to different degrees and angles of polarization, each of the polarization images comprising a plurality of color channels; 

computing a gradient for a first pixel of the first image for each of the plurality of color channels for each of the different degrees and angles of polarization, and outputting a plurality of gradients for the first pixel; 

selecting a maximum gradient of the plurality of gradients for the first pixel; 

computing a total gradient score for the first image based on the maximum gradient for the first pixel; 

computing a second exposure level based on the total gradient score; and 

capturing a second image of the scene based on the second exposure level, wherein a total gradient score for the second image is greater than the total gradient score for the first image.

Claim 18

An imaging system comprising: 

one or more imaging devices; and 


a processing system coupled to the one or more imaging devices, the processing system comprising a processor and memory storing instructions that, when executed by the processor, cause the processor to perform: 

identifying a first exposure level of the imaging system; 

capturing a first multi-modal image of a scene via the imaging system at the first exposure level, the first multi-modal image of the scene comprising a plurality of raw image frames corresponding to a plurality of image channels; 



computing a first gradient for the first multi-modal image based on the plurality of the raw image frames; 

computing a second exposure level based on the first gradient; and 

capturing a second multi-modal image of the scene based on the second exposure level, wherein a second gradient of the second multi-modal image is greater than the first gradient for the first multi-modal image.
Claim 13

An imaging system comprising: 

an imaging device comprising a polarizing filter; and 

a processing system coupled to the imaging device, the processing system comprising a processor and memory storing instructions that, when executed by the processor, cause the processor to perform: 

identifying a first exposure level of the imaging device; 

capturing a first image of a scene via the imaging device at the first exposure level, the first image of the scene comprising a plurality of polarization images corresponding to different degrees and angles of polarization, each of the polarization images comprising a plurality of color channels; 

computing a gradient for the first image based on the plurality of the polarization images; 


computing a second exposure level based on the gradient; and 

capturing a second image of the scene based on the second exposure level, wherein the gradient of the second image is greater than a gradient for the first image.




Citation of Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Desai et al. (US-PGPUB 2017/0195579) discloses if the exposure processing module determines that the brightness gradient exceeds the predetermined threshold, then the module may adjust the brightness or exposure level for only the first identified area of interest at step 114, for only the second identified area of interest at step 116, or some reasonable combination of both areas of interest. The results of the analysis and subsequent adjustments can be stored in a suitable data storage medium and processing of another portion (e.g., another frame) of the video content can resume at step 102. 
 	Yamashita et al. (US Patent 8,488,029) discloses an imaging apparatus comprising an optical system operable to adjust an exposure light amount and a dynamic-range compression unit including: a vicinity luminance detection unit operable to extract a vicinity luminance value of the second digital signal corresponding to a predetermined position; and a dynamic tone correction unit operable to convert an input value of the second digital signal for the predetermined position to an output value of the second digital signal for the predetermined position by using a conversion characteristic, wherein the conversion characteristic changes the output value according to the vicinity luminance value, and wherein a gradient of the conversion characteristic at a point corresponding to the vicinity luminance value is the same as or greater than a gradient of a straight line from a coordinate origin passing through the point on the conversion characteristic corresponding to the vicinity luminance value.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/20/2022